DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. As per Applicant’s argument that Hirano is not seen to disclose or to suggest at least the claimed feature whereby storage priority is changed in response to a detection of a specific state, such that a first storage priority associated with at least a piece of the plurality of image data which has already been stored in the storage device is changed into a second storage priority higher than the first storage priority. 
The Examiner respectfully disagrees and directs the Applicant to at least fig. 4 and [0079-0083], where Hirano disclose to perform a non-defective item leaning process (step 303). Further disclosed is the main control part 21 of the visual inspection device 2 stores data of a plurality of images, selected as items of non-defective items by the user through the input 24 or the like, into the non-defective item image data storing part 231 (step 401). The plurality of pieces of image data stored in the non-defective item data storing part 231 becomes a group of images of items regarded as non-defective items [0080]. Next, an image which should not essentially be stored into the non-defective item image data storing part 231, namely, an image which might cause deterioration in accuracy in detecting a defective portion (erroneous setting of a defect threshold) and has been mixed by erroneous learning, is deleted from the group of images of items regarded as non-defective items (step S402), [0080]). The Examiner interprets the detection of the erroneous identified non-defective (defective) image as a defective image as a change of state (defective/non-defective) and the removal of the image from the storage device based on this change as a change in priority, which reads upon the claimed limitation. 
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the step of adding the storage priority" in claim 14  lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 10-12, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Hirano et al., (U.S. Pub. No. 2013/0177232 A1).
As per claim 1, AAPA teaches an image data management comprising: a step of storing,  in a storage device, a plurality of image data each associated with a storage priority in a manner such that the higher the  storage priority is the more preferentially the image data is kept in the storage device ([0003], [0005], “… obtained image data is output to and stored in a storage device such as a data storage in addition to storing the obtained image data in the image capturing portion”). Although, AAPA discloses only storing NG images during image processing, which would suggest that the NG images have a higher storage priority than images without defects, AAPA does not explicitly disclose a step of changing, in response to a detection of a specific state a first storage priority associated with at least a piece of the plurality of image data already been stored in the storage device into a second storage priority higher than the first storage priority. 
However, Hirano teaches a step of changing, in response to a detection of a specific state a first storage priority associated with at least a piece of the plurality of image data already been stored in the storage device into a second storage priority higher than the first storage priority ([0079-0084], [0092], fig. 3-5; an image which might cause deterioration in accuracy in detecting a defective portion (erroneous setting of a defect threshold) and has been mixed by erroneous learning, is deleted from the group of images of items regarded as non-defective items (step S402). The Examiner interprets the detection of the erroneous identified non-defective (defective) image as a defective image as a change 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing improved object inspection and detection of defective items. 
As per claim 2, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches deleting at least a piece of the plurality of image data associated with a storage priority lower than the second storage priority ([0005], storing only image data of NG images in which the result of image processing or product quality inspection is determined as NG, that is, defective, and deleting image data in which the result of image processing is normal can be considered. The Examiner interprets the NG images as higher a higher priority since they are stored).
As per claim 3, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA teaches a step of, on a basis of output of a sensor configured to detect an object, determining whether the object is in the specific state ([0002-0003], “an image processing apparatus is used for, for example, performing production quality inspection, in which a good product and a defective product are determined”). 
As per claim 4, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 1. Although, AAPA discloses on a basis of an image feature from image data of an object  acquired by an image capturing portion, determining whether the object is in the specific state ([0002], [0007]; determining shape abnormality of a product), AAPA does not explicitly disclose on a basis of an image feature value calculated from image data of an object acquired by an image capturing portion, determining whether the object is in the specific state.
of an object acquired by an image capturing portion, determining whether the object is in the specific state ([0102-0103] and fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing improved object inspection and detection of defective items. 
As per claim 5, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 4. AAPA does not explicitly disclose wherein the object is determined as being in a specific state in a case where the image feature value is out a predetermined range. 
However, Hirano discloses wherein the object is determined as being in a specific sate in a case where the image feature value is out a predetermined range ([0102-0103] and fig. 8). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing improved object inspection and detection of defective items. 
As per claim 7, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 5. AAPA does not explicitly discloses wherein the case where the image feature value is out of the predetermined range is regarded as a case where a state of the object is not good, and the specific state includes a state in which the state of the object is not good. 
However, Hirano teaches wherein the case where the image feature value is out of the predetermined range is regarded as a case where a state of the object is not good ([0102-0103] and fig. 8; determined a defect when the pixel values (feature values) are not with the threshold (predetermined range)), and the specific state includes a state in which the state of the object is not good ([0065]; when determined that a flaw, a defect, or the like exist in the inspection object 6, an NG determination is made). 

As per claim 10, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA discloses the plurality of image data includes a first plurality of image data acquired in a first period and a second plurality of image data acquired in a second period after the first period ([0007-0008]; referring to past images when abnormalities are detected with image processing), wherein in the step of changing, storage priorities associated with the first plurality of image data are changed, whereas storage priorities associated with the second plurality of image data are not changed ([0005]; storing only image data of NG images in which the result of image processing or product quality inspection is determined as NG, that is, defective, and deleting image data in which the result of image processing is normal can be considered). 
As per claim 11, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see 1. In addition, AAPA disclose wherein the plurality of image data include a first plurality of image data acquired in a first period and a second plurality of image data acquired in a second period after the first period ([0007-0008]; referring to past images when abnormalities are detected during image processing). AAPA does not explicitly disclose wherein in the step of changing, storage priorities associated with the second plurality of image data are changed whereas storage priorities associated with the first plurality of images are not changed.
However, Hirano teaches storage priorities associated with the second plurality of image data are changed whereas storage priorities associated with the first plurality of images are not changed ([0079-0084], [0092], fig. 3-5; an image which might cause deterioration in accuracy in detecting a defective portion (erroneous setting of a defect threshold) and has been mixed by erroneous learning, is deleted from the group of images of items regarded as non-defective items (step S402). The Examiner 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing improved object inspection and detection of defective items. 
As per claim 12, which is the corresponding production apparatus of the image data management as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies. Although, AAPA discloses production line or the like in a factory, an image processing apparatus is used for, for example, performing product quality inspection, ([0002-0005]) and teaches wherein the image capturing apparatus is configured to capture an image of the production mechanism and/or the workpiece handled by the production mechanism ([0002-0005]; image of an object that is an image capturing target is captured by an image capturing portion such as a digital camera). AAPA does not explicitly disclose a production mechanism configured to handle a workpiece.
However, Hirano teaches a production mechanism configured to handle a workpiece (fig. 1). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing improved object inspection and detection of defective items. 
As per claim 15, which is the corresponding non-transitory computer-readable recording medium of the image data management method as recited in claim 1. Thus, the rejection and analysis made for claim 1 also applies here. 
As per claim 18, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 1. AAPA does not explicitly disclose a step of calculating an image feature value of the plurality of image data by processing the plurality of image data. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing improved object inspection and detection of defective items. 
As per claim 20, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 1. In addition, AAPA discloses a step of generating the plurality of image data by an image capturing portion ([0003-0005]), AAPA does not explicitly disclose a step of generating other image data by the image capturing portion after the step of storing the plurality of image data; wherein the specific state is detected using the other data image data. 
However, Hirano teaches a step of generating other image data by the image capturing portion after the step of storing the plurality of image data; wherein the specific state is detected using the other image data ([0005], [0009], [0014], [0019], [0065] fig. 1-2, 5; plurality of inspection objects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Hirano with AAPA for the benefit of providing improved object inspection and detection of defective items. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Hirano et al., (U.S. Pub. No. 2013/0177232 A1) and further in view of Mimura et al., (U.S. Pub. No. 2015/0012137 A1).
As per claim 13, which is the corresponding production system of the claimed production apparatus as recited in claim 12, thus the rejection and analysis made for claim 12 also applies here for common subject matter. AAPA does not explicitly disclose a plurality of production apparatuses. 
However, Mimura teaches a plurality of production apparatuses (fig. 11 [0126]).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view Hirano et al., and in further view of Mimura et al, (U.S. Pub. No. 2015/0012137 A1) and further in view of Misawa et al., (U.S. Pub. No. 2002/0118285 A1). 
As per claim 14, which is the corresponding image data management method for a production system as the image data management method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. Although, AAPA discloses in a production line or the like in a factory, an image processing apparatus is used for, for example, performing product quality inspection, AAPA does not explicitly discloses a plurality of production apparatuses each comprising a control apparatus and an image capturing apparatus and a production mechanism configured to handle a workpiece, wherein the image capturing apparatus disposed in a specific production apparatus acquires an image the production mechanism thereof and/or the workpiece handled by the production mechanism, and wherein the control apparatus of the image capturing apparatus disposed in the specific production apparatus performs the image capturing step, the step of adding the storage priority to the image data and storing the storage priority and the image data in the storage device in a manner such that the storage priority and the image data are associated with each other, and the step of changing the storage priorities. 
However, Mimura teaches a plurality of production apparatuses (fig. 11 [0126]), the production apparatuses each comprising a control apparatus and an image capturing apparatus configured to perform the data (fig. 11 el. 106 and [0047]) and image capturing apparatus and a production mechanism configured to handle a workpiece (fig. 11 el. 106, [0047]), wherein the image capturing capturing apparatus disposed in the specific production apparatus performs the image capturing step (fig. 1-2, 9, 11 and [0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Mimura with AAPA (modified by Hirano) for providing the benefit of improved object inspection. 
AAPA (modified by Hirano and Mimura) does not explicitly disclose the step of adding the storage priority to the image data and storing the storage priority, and the image data in the storage device in a manner such that the storage priority and the image data are associated with each other, and the step of changing the storage priorities. 
However, Misawa teaches the step of adding a storage priority to the image data and storing the storage priority and the image data in the storage device in a manner such that the storage priority and the image data are associated with each other, and the step of changing the storage priorities ([0037], fig. 3, 6, and 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Misawa with AAPA (modified by Hirano and Mimura) in order to provide improved management of stored image, improved control of image storage capacity and image quality. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Hirano et al., (U.S. Pub. No. 2013/0177232 A1) and further in view of Misawa et al., (U.S. Pub. No. 2002/0191833 A1). 
claim 19, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 3. AAPA does not explicitly, wherein the step of deleting is performed on basis of an amount of free space in the storage device being below a predetermined value. 
However, Misawa teaches wherein the step of deleting is performed on basis  of an amount of free space in the storage device being below a predetermined value ([0013], [0039-0042], and fig. 3 el. S140-S150; erases an image recorded in the recording medium with priority lower than the new image and records the new image in the recoding medium). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the teachings Misawa with AAPA (modified by Hirano) in order to provide the benefit of providing improved management of stored images, improved control of image storage capacity and improved image quality. 

Claim 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant’s Admitted Prior Art) in view of Hirano et al., (U.S. Pub. No. 2013/0177232 A1) and further in view of Kim et al., (U.S. Pub. No. 2002/0191833 A1).
As per claim 6, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 5. AAPA does not explicitly disclose wherein the image feature value is a value extracted from the image data on a basis of a shape or area of the object. 
However, Kim teaches wherein the image feature value is a value extracted from the image data on a basis of a shape or area of the object ([0040-0041] fig. 2; reference images 22 are created to establish bases for making automatic visual inspections of objects such as manufactured workpieces in order to detect the presence of defects in the shapes of those objects).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with AAPA (modified by Hirano) for 
As per claim 21, AAPA (modified by Hirano) as a whole teaches everything as claimed above, see claim 20.  Although AAPA (modified by Hirano) discloses other image data (Hirano; [0090], fig. 1-2, 5) AAPA does not explicitly discloses comprising a step of calculating an image feature value of the other image data by processing the other image data, wherein the specific stare is detected on a basis of the image feature value.
However, Kim teaches a step of calculating an image feature value of the image data by processing the other image data, wherein the specific state is detected on a basis of the image feature values ([0040-0041] and fig. 2-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kim with AAPA (modified by Hirano) for providing improved process for inspecting for the presence of defects in the shape of workpieces, [0016].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486